DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the limitation “wherein the emitter electrode is directly electrically connected only to the semiconductor region at the first opening, the second opening, and the third opening” is unclear as to what is required by the claim. Specifically, it is unclear as to what is required by “directly electrically” connected and as to what is precluded by the limitation. For example, it is unclear if the limitation precludes the emitter electrode from being directly and/or electrically connected to other regions/elements altogether (i.e. “the emitter electrode is directly electrically connected only to 
Regarding claim 15, the limitation “a second longer portion,” is unclear as to what is required of the element. Specifically, it is unclear if it is intended as a second portion which is a longer (and if so longer than which other element), or a portion which is second longest.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-6, 8-9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yoshimochi (US 2012/0326207; herein “Yoshimochi”) in view of Kanamaru et al. (JP 2004-363327, using machine translation previously provided; herein “Kanamaru”).
Regarding claim 1, Yoshimochi discloses in Fig. 12 and 1 and related text a semiconductor device comprising: 
a semiconductor substrate (23 and 70);
an interlayer insulating film (50, see [0128]) provided on the semiconductor substrate; and an emitter electrode (74 and 53, see [0180]) provided on the interlayer insulating film, wherein the semiconductor substrate includes:
a first trench portion (e.g. a portion of a trench of isolation region 10, see [0099]) that is provided from a front surface of the semiconductor substrate to a predetermined depth, and has a longer portion (e.g. at least a portion of the left side of the ring of 10) of which extends in a first direction (e.g. top to bottom as shown in Fig. 1) in a view of the semiconductor substrate as seen from above, a shorter portion (e.g. a portion of the top side of the ring of 10 which is shorter than the left side portion chosen as the longer portion) which extends in a second direction in the view of the semiconductor substrate as seen from above, and a curved portion joining the longer portion and the shorter portion, each of the longer portion, the shorter portion, and the curved portion having substantially the same width (see Fig. 1; note that one can choose “portions” which are shorter or longer such that they read on the claimed limitations); and
a semiconductor region of a first conductivity-type (26 of active region 12, see [0106]) that is in direct contact with the emitter electrode (74 and 53) and is surrounded by the first trench portion,

Yoshimochi does not explicitly disclose 
the first opening that is closest to an outer end of the semiconductor region in the first direction; the second opening that is second closest to the outer end in the first direction; and the third opening that is third closest to the outer end in the first direction, and
a distance between a center of the first opening and a center of the second opening is shorter than a distance between the center of the second opening and a center of the third opening in the first direction.
In the same field of endeavor Kamamaru teaches in Fig. 3 and related text
the first opening (opening in 28 to contact a first cell 4 in the top row of middle portion) that is closest to an outer end of the semiconductor region in the first direction (top to bottom as shown in Fig. 3); the second opening (opening in 28 to contact a second cell 4 in the second row of middle portion) that is second closest to the outer end in the first direction; and the third opening (opening in 28 to contact a second cell 4 in the third row of middle portion) that is third closest to the outer end in the first direction, and
a distance between a center of the first opening and a center of the second opening is shorter than a distance between the center of the second opening and a center of the third opening in the first direction (see Fig. 3 and [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshimochi by having the first opening being closest to an outer end of the semiconductor region in the first direction, the second opening being second closest to 
Regarding claim 2, the combined device shows the interlayer insulating film further includes one or more additional openings (Kanamaru: further openings in rows of the middle portion below the third opening) that are farther from the outer end than the fourth opening in the first direction, the one or more additional openings through which the emitter electrode and the semiconductor region directly contact each other, and
the distance between the center of the first opening and the center of the second opening is shorter than distances between centers of every adjacent two openings among the second opening, the third opening, the fourth opening, and the one or more additional openings in the first direction.
Regarding claim 3, the combined device shows wherein an opening area of the first opening is greater than an opening area of the second opening and an opening area of the third opening (note that one can arbitrarily choose an “area,” i.e. a part or section, of each opening such that the claimed limitations are met).
Regarding claim 4, the combined device shows wherein, in the view of the semiconductor substrate as seen from above, an outer end of the first opening is parallel to the shorter portion of the first trench portion in correspondence with the shorter portion (Kanamaru: see Fig. 3; further note that one can choose “portions” such that the claimed limitation is met).
Regarding claim 5, the combined device shows wherein, in the view of the semiconductor substrate as seen from above, an outer end of the first opening extends in the second direction of the 
Regarding claim 6, the combined device shows in the view of the semiconductor substrate as seen from above, the second opening and the third opening have a long side in the first direction of the first trench portion (Kanamaru: see Fig. 3; further note that “long” is not relative to any other element and therefore any side can be interpreted as the “long” side).
Regarding claim 8, the combined device shows wherein, in the view of the semiconductor substrate as seen from above, a distance, in the first direction of the first trench portion, between the first opening and the shorter portion is shorter than a distance, in the first direction, between an emitter region of a second conductivity-type and the shorter portion, the emitter region being provided between the first trench portion and a second trench portion that is provided adjacent to the first trench portion (Kanamaru: e.g. for an emitter of a cell closer to bottom of chip; note that one can choose a “second trench portion” such that it reads on the claimed limitation).
Regarding claim 9, Yoshimochi further discloses wherein the semiconductor region (26) includes a contact region (35) of the first conductivity-type provided in a position at which the semiconductor region is in direct contact with the emitter electrode.
Regarding claim 11, Yoshimochi does not disclose a distance between the center of the second opening and a center of the third opening is 50 µm or more and 100 µm or less.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the spacing of the openings to be a result effective variable affecting electrical characteristics.  Thus, it would have been obvious to modify the device of Takahashi to have the distanced within the claimed range in order to achieve the desired resistive and capacitive properties, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 12, the combined device shows wherein the emitter electrode is directly electrically connected only to the semiconductor region at the first opening, the second opening, and the third opening (Yoshimochi: the emitter electrode directly and electrically connects to region 26 at each opening).
Regarding claim 13, the combined device shows 
the interlayer insulating film further includes a fourth opening (Kanamaru: an opening in the fourth row of middle portion) that is fourth closest to the outer end in the first direction, the fourth opening through which the emitter electrode and the semiconductor region directly contact each other, and
the distance between the center of the first opening and the center of the second opening is shorter than a distance between the center of the third opening and a center of the fourth opening.
Regarding claim 15, the combined device shows the first opening, the second opening, and the third opening are located between the longer portion of the first trench portion and a second longer portion of the first trench portion (Yoshimochi: note that one can choose a second portion of the first trench portion such that it meets the claimed limitation).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimochi view of Kanamaru, as applied to claim 1 above, and further in view of Takishita (US 6,118,150; herein “Takishita ‘150”).
Regarding claim 7, Yoshimochi does not disclose the semiconductor substrate further includes a well region of the first conductivity-type that is provided from the front surface to a deeper position than the first trench portion, and is provided extending from an outer side of the first trench portion toward an inner side of the first trench portion to a position directly below the first opening.
In the same field of endeavor, Takahashi teaches in Fig. 18 and related text a semiconductor substrate further includes a well region (13, see col. 11 line 43) of the first conductivity type (p-type) that is provided from the front surface to a deeper position than the first trench portion (deeper than trench 7, see col. 9 line 55), and is provided extending from an outer side of the first trench portion toward an inner side of the first trench portion to a position directly below the first opening (CH, see col. 11 line 35; note that CH is a first opening beyond the gate trench adjacent the gate line GL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshimochi by having the semiconductor substrate further includes a first conductivity-type well region that is provided from the front surface to a deeper position than the first trench portion, and is provided extending from an outer side toward an inner side of the first trench portion to a position directly below the first opening, as taught by Takahasi, in order to prohibit the device from being destroyed (see col. 12 lines 13-62).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimochi view of Kanamaru, as applied to claim 1 above, and further in view of Takishita et al. (US 2014/0246750; herein “Takishita ‘750”).
Regarding claim 10, Yoshimochi further discloses wherein the semiconductor substrate further includes:
a collector region (70) of the first conductivity-type occupying a back surface of the semiconductor substrate;

Takahashi does not disclose
a field stop layer of the second conductivity-type provided on the collector region;
the drift region is provided on the field stop layer;
wherein the field stop layer has one or more peaks of doping concentration in a depth direction, and
one of the one or more peaks of doping concentration that is closest to the front surface is at a distance of 5 pm or more from the back surface.
In the same field of endeavor, Takishita ‘750 discloses in Fig. 10 and related text  
a field stop layer (3, see [0048]) of the second conductivity-type provided on the collector region (4, see [0048]);
the drift region (1, see [0048) is provided on the field stop layer;
wherein the field stop layer has one or more peaks of doping concentration in a depth direction (70, 90, 100, see Fig. 10b), and
one of the one or more peaks of doping concentration that is closest to the front surface is at a distance of 5 µm or more from the back surface (see [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshimochi by having a field stop layer of the second conductivity-type provided on the collector region, the drift region provided on the field stop layer, the field stop layer has one or more peaks of doping concentration in a depth direction, and one of the one or more peaks of doping concentration that is closest to the front surface is at a distance of 5 µm or more from the back surface, as taught by Takishita ‘750, in order suppress reduction in mobility (see Takishita [0067])).
Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yoshimochi (US 2012/0326207; herein “Yoshimochi”) in view of Fokino (US 3,704,398; herein “Fokino”).
Regarding claim 1, a semiconductor substrate (23 and 70);
an interlayer insulating film (50, see [0128]) provided on the semiconductor substrate; and an emitter electrode (74 and 53, see [0180]) provided on the interlayer insulating film, wherein the semiconductor substrate includes:
a first trench portion (e.g. a portion of a trench of isolation region 10, see [0099]) that is provided from a front surface of the semiconductor substrate to a predetermined depth, and has a longer portion (e.g. at least a portion of the left side of the ring of 10) of which extends in a first direction (e.g. top to bottom as shown in Fig. 1) in a view of the semiconductor substrate as seen from above, a shorter portion (e.g. a portion of the top side of the ring of 10 which is shorter than the left side portion chosen as the longer portion) which extends in a second direction in the view of the semiconductor substrate as seen from above, and a curved portion joining the longer portion and the shorter portion, each of the longer portion, the shorter portion, and the curved portion having substantially the same width (see Fig. 1; note that one can choose “portions” which are shorter or longer such that they read on the claimed limitations); and
a semiconductor region of a first conductivity-type (26 of active region 12, see [0106]) that is in direct contact with the emitter electrode (74 and 53) and is surrounded by the first trench portion,
the interlayer insulating film includes a first opening (a first opening 51, see [0129], corresponding to a first cell); a second opening (a second 51 corresponding to a second cell); and a third opening (a third opening 51 corresponding to a third cell), the first opening, the second opening, and the third opening through which the emitter electrode (74 and 53) and the semiconductor region (26) directly contact each other.
Yoshimochi does not explicitly disclose 
the first opening that is closest to an outer end of the semiconductor region in the first direction; the second opening that is second closest to the outer end in 
a distance between a center of the first opening and a center of the second opening is shorter than a distance between the center of the second opening and a center of the third opening in the first direction.
In the same field of endeavor Fokino teaches in Fig. 3A, 4A and related text
the first (emitter region 21, see col. 3 line 36) that is closest to an outer end of the semiconductor region (10) in the first direction; the second (emitter region 22) that is second closest to the outer end in the first direction; and the third (emitter region 23) that is third closest to the outer end in the first direction, and
a distance between a center of the first (emitter region) and a center of the second (emitter region) is shorter than a distance between the center of the second (emitter region) and a center of the third (emitter region) in the first direction (see Fig. 4A and col. 3 lines 38-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshimochi by having the first (emitter region) being closest to an outer end of the semiconductor region in the first direction, the second (emitter region) being second closest to the outer end in the first direction, the third (emitter region) being third closest to the outer end in the first direction, and a distance between a center of the first (emitter region) and a center of the second (emitter region) is shorter than a distance between the center of the second (emitter region) and a center of the third (emitter region) in the first direction, as shown by Fokino, in order to provide uniform temperature distribution (see Fokino col. 5 lines 1-5). The claimed limitations are therefore taught by the combination of the emitter region arrangement as shown by Fokino and the openings corresponding to emitter regions as shown by Yoshimochi.
Regarding claim 14, the combined device shows wherein the first opening, the second opening, and the third opening are aligned in a straight line (Fokino: emitter regions 21, 22, and 23, see Fig. 4A).

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/24/2021